DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-11, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “range of 1-30 wt.%”, and the claim also recites “2-20 wt.%”, which is a narrower statement of the range/limitation, and “4-15 wt.%”, which is still narrower. 
Claim 6 recites the broad recitation “range of 15 wt% to about 35 wt%”, and the claim also recites “25-32 wt.%”, which is a narrower statement of the range/limitation. Claims 7-10 are dependent on claim 6, and are also rejected.
Claim 8 recites the broad recitation “range of 12 to 25 wt.%”, and the claim also recites “15-20 wt.%”, which is a narrower statement of the range/limitation.
Claim 10 recites the broad recitation “range of 6 to 20 wt.%”, and the claim also recites “8-15 wt.%”, which is a narrower statement of the range/limitation, referring to one component. The claim also recites the broad recitation “range of 1 to 30 wt.%”, and the claim also recites “5-15 wt.%”, which is a narrower statement of the range/limitation, referring to another distinct component.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 11 recites that the encapsulant composition comprises elements “provided that those do not incur an adverse effect on the performance of the photovoltaic module”. While the claims are clearly drawn to a composition with intended electrical properties, the cited phrase does not specify the nature of the “performance” that is not effected by the elements. It is unclear what the scope of this limitation is within the broadest reasonable interpretation.
	Claim 13 recites that the photovoltaic module consists one of a selection of structures that include “encapsulant” and/or “encapsulant layer”. As the claim uses “consisting of”, one of the encapsulant or encapsulant layer must necessarily correspond to the previously claimed encapsulant layer. However, in structures having more than one encapsulant or encapsulant layer, it is unclear which of those two elements includes the previously claimed encapsulant layer. In other words, the structure “glass/encapsulant/solar cell assembly/encapsulant layer/glass” is indefinite, whereas the structure “glass/encapsulant/solar cell assembly/the encapsulant layer/glass”, for example, would be clear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN108034372A to Hou (machine translation relied upon herein).
	Regarding claims 1, 2, 6, and 11, Hou teaches a photovoltaic module (the top half of p. 2 of the translation discusses a photovoltaic module) comprising an encapsulant layer (“EVA glue film” or “EVA adhesive film” of Abstract, etc.) and a solar cell assembly (top of p. 8 of translation; also bottom of p. 2 of translation), comprising an encapsulant composition, comprising a blend of a copolymer of ethylene and vinyl acetate (EVA) (Examples 1-12 on p. 5-7 of the translation all include EVA copolymer) and an anti-potential-induced degradation (PID) enhancing copolymer A (high melting point polyethylene, high  melting point ethylene-methyl methacrylate copolymer, or high melting point ethylene-propylene copolymer of Examples 1-12), wherein the encapsulant composition provides power output stability above >90% of the initial power output after an exposure to damp heat (85oC/85%RH) and voltage potential of 1500V for up to 192 hours (rightmost column of Table 1, top to middle of p. 8 of translation).
	Per claim 2, Hou teaches the limitations of claim 1. Hou teaches embodiments in which copolymer A is 10 wt.% (Examples 1-4), 25 wt.% (Examples 5-12) of the total weight of EVA and Copolymer A. 
	Per claim 6, Hou teaches the limitations of claim 1. The copolymer of the encapsulant composition is copolymerized ethylene and vinyl acetate, where vinyl acetate is 20 wt% (Examples 1-7, 10-12) or 16 wt% (Example 8, 9) of the polymer weight.
	Per claim 11, Hou teaches the limitations of claim 1. The encapsulant composition comprises other additives (calcium silicate, silane coupling agent, etc.), that necessarily do not incur an adverse effect on the performance of the photovoltaic module.
Regarding claim 3, Hou teaches a method of reducing potential-induced degradation (PID) of a photovoltaic module (the top half of p. 2 of the translation discusses a photovoltaic module in the context of PID), the method comprising the steps of providing a solar cell assembly (top of p. 8 of translation; also bottom of p. 2 of translation), a glass layer (top of p. 8 of translation), and an encapsulant layer (“EVA glue film” or “EVA adhesive film” of Abstract, etc.) comprising the encapsulant composition of claim 1 (see rejection of claim 1 above); fabricating a photovoltaic module comprising the structure glass layer/encapsulant layer/solar cell assembly; operating the photovoltaic module, and observing the current generated by the photovoltaic module as a function of time (rightmost column of Table 1, top to middle of p. 8 of translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hou as applied to claim 1 above.
	Regarding claims 4 and 5, Hou teaches the limitations of claim 1. Hou teaches that “PID test 62804-1 according to IEC 2015” is performed on the encapsulant composition of that invention (top of p. 8 of translation). While Hou does not specifically teach that the encapsulant composition passes 1000 voltage potential or 1500 voltage potential at such condition according to the IEC TS 62804-1 technical specification, it is expected that the encapsulant with the composition as defined in claim 1 necessarily possesses such a property. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
	In the event that it can be shown that Hou’s encapsulant composition does not possess such properties, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the composition with such properties as Hou is precisely concerned with potential induced degradation up to 1500V (see previously cited passages).

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as obvious over Hou as applied to claim 6 above, and further in view of US PGPub 2015/0325729 to Kapur (included in Applicant’s IDS filed 6/16/2021).
Regarding claims 7 and 8, Hou teaches the limitations of claim 6. Hou teaches that the copolymer A is an E/X copolymer, where X includes acrylic acid or methacrylic acid in some embodiments (middle of p. 4 of the translation). While Hou does not teach that X is one of the claimed components, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use maleic anhydride mono-methyl ester (MAME) in the copolymer A because that component reduces PID (¶0008-0011). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the amount of MAME in copolymer A in order to optimize the degree of moisture ingress into the copolymer and other physical properties (¶0006, 0007, 0041).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 9 and 10, Hou teaches the limitations of claim 6. Hou teaches that the copolymer A is an E/X copolymer, where X includes acrylate, methacrylate, acrylic acid or methacrylic acid in some embodiments (middle of p. 4 of the translation). While Hou does not teach that copolymer A is an E/X/Y copolymer, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use maleic anhydride mono-methyl ester (MAME) in the copolymer A because that component reduces PID (¶0008-0011), and to also include an alkyl acrylate to affect processability (¶0041, 0044). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the amount of MAME and acryl acrylate in copolymer A in order to optimize the degree of moisture ingress into the copolymer and other physical properties (¶0006, 0007, 0041).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as obvious over Hou as applied to claim 1 above, and further in view of Kapur.
Regarding claim 12, Hou teaches the limitations of claim 1, and the module comprises at least a glass layer, but does not teach the claimed structure. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the module to comprise one or more glass layers, and/or a second encapsulant layer because such a structure is conventional (¶0056 of Kapur: “a preferred photovoltaic module has the structure glass/first encapsulant layer/second encapsulant layer/solar cell assembly/third encapsulant layer/glass”). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 13, Hou teaches the limitations of claim 1, and the module comprises at least a glass layer, but does not teach the claimed structure. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the module to consist of a structure of glass/encapsulant/solar cell assembly encapsulant layer/glass because such a structure is conventional (¶0056 of Kapur: “a preferred photovoltaic module has the structure glass/first encapsulant layer/second encapsulant layer/solar cell assembly/third encapsulant layer/glass”; the examiner notes that the combination of “first encapsulant layer/second encapsulant layer” of Kapur reads on the claimed “encapsulant”). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 14, Hou teaches the limitations of claim 1, and the module comprises a solar cell, but does not teach that the solar cell assembly comprises a thin film solar cell. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a thin film solar cell in the solar cell assembly, as it would have merely required the combination of known elements (¶0057-0059 of Kapur). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 15, Hou teaches the limitations of claim 1, but does not specifically teach that the encapsulant layer is in multilayer form. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the encapsulant layer to be in multilayer form, as it would have merely required the combination of known elements (¶0066 of Kapur). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726